If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



SOUTHFIELD LODGE, INC.,                                            UNPUBLISHED
                                                                   June 25, 2019
               Appellant,

v                                                                  No. 343783
                                                                   Oakland Circuit Court
CITY OF SOUTHFIELD ZONING BOARD OF                                 LC No. 2017-160671-AA
APPEALS,

               Appellee.


Before: SAWYER, P.J., and O’BRIEN and LETICA, JJ.

PER CURIAM.

       Appellant appeals as of right the circuit court’s order affirming a decision by appellee,
the Zoning Board of Appeals for the city of Southfield (ZBA), to deny appellant’s request to
maintain exterior lighting on appellant’s property. We affirm.

        On appeal, the ZBA contests this Court’s jurisdiction to hear this case, asserting that an
appeal from a circuit court’s review of a decision by a zoning board of appeals is an appeal by
leave not an appeal by right pursuant to MCR 7.203(A)(1)(a), which provides that the Court of
Appeals has jurisdiction over a final order of a circuit court, or court of claims, as defined in
MCR 7.202(6), except when the judgment or order of the circuit court is “on appeal from any
other court or tribunal.” In order to “determine whether an administrative agency’s
determination is adjudicatory in nature, courts compare the agency’s procedures to court
procedures to determine whether they are similar.” Natural Resources Defense Council v Dep’t
of Environmental Quality, 300 Mich. App. 79, 86; 832 NW2d 288 (2013). “Quasi-judicial
proceedings include procedural characteristics common to courts, such as a right to a hearing, a
right to be represented by counsel, the right to submit exhibits, and the authority to subpoena
witnesses and require parties to produce documents.” Id. The ZBA in this case was not acting as
a tribunal. The ZBA proceeding was not a contested case, and the proceeding was not similar to
court proceedings; rather, the proceeding was a public hearing at which appellant and a
representative for the city were able to make comments, and following those comments, the ZBA
simply made its decision on appellant’s request. Therefore, MCR 7.203(A)(1)(a) is not
applicable to this case. The circuit court’s order was a final order under MCR 7.202(6)(a)(i),
and, therefore, the order is appealable as of right under MCR 7.203(A)(1).


                                               -1-
        Appellant operates as a hotel in Southfield, Michigan. On February 23, 2015, the city of
Southfield (“city”), amended Zoning Ordinance No. 1635, Chapter 45, Zoning Article 4 by
adding Section 5.22-4 (“Section 5.22-4”), which regulated exterior lighting on buildings.
Section 5.22-4 went into effect on March 5, 2015. Section 5.22-4 requires that the lighting on
the exterior of a building cannot exceed “one (1) linear foot of neon or fiber-optic tube for each
linear foot of building façade on the side of the building the tube is being placed upon.” For
approximately 15 years prior to the effective date of Section 5.22-4, appellant’s hotel had neon
tube lighting along the exterior of the hotel. Appellant’s neon tube lighting had been in full
conformity with the city’s zoning laws prior to the effective date of Section 5.22-4. Around the
time Section 5.22-4 went into effect, appellant removed the neon lighting from the building and
installed the existing LED lighting on the hotel. When the lighting was modified from neon
lighting to the existing LED lighting, there were changes made to the configuration and location
of the lighting on the hotel. The new LED lights measured 1,028 linear feet, which was 690
linear feet more than was permitted under Section 5.22-4. Appellant filed for a variance with the
ZBA because the existing lighting did not conform to the requirements of Section 5.22-4. The
ZBA denied appellant’s application concluding that the existing LED lighting was not
“grandfathered” in because appellant had lost its entitlement to maintain the old neon lighting
when it removed the neon lighting and unlawfully replaced it with the existing LED lighting,
which was not in conformity with Section 5.22-4 of the amended ordinance. The ZBA also
concluded that the existing lighting was a self-created hardship and was not consistent with the
“spirit and intent” of the amended ordinance. Appellant appealed the ZBA’s decision to the
circuit court arguing that the ZBA could not require that appellant obtain a variance to maintain
its existing LED lighting because the existing lighting was a valid nonconforming use, and
therefore, appellant had a vested right in its existing LED lighting. The circuit court affirmed the
ZBA’s denial of appellant’s variance concluding that appellant had lost its vested right in the
exterior lighting when it removed the neon lighting and unlawfully installed the existing LED
lighting.

       Appellant argues that the circuit court erred in affirming the ZBA’s denial of appellant’s
variance to maintain the existing LED exterior lighting on the outside of appellant’s hotel. We
disagree.

        “This Court reviews de novo a trial court’s decision in an appeal from a city’s zoning
board, while giving great deference to the trial court and zoning board’s findings.” Norman
Corp v City of East Tawas, 263 Mich. App. 194, 198; 687 NW2d 861 (2004). “A finding is
clearly erroneous if the reviewing court, on the whole record, is left with the definite and firm
conviction that a mistake has been made.” Hughes v Almena Twp, 284 Mich. App. 50, 60; 771
NW2d 453 (2009). This Court reviews de novo issues regarding the construction of statutes and
ordinances. Olsen v Chikaming Twp, 325 Mich. App. 170, 180; 924 NW2d 889 (2018).
Constitutional issues are reviewed de novo. Sidun v Wayne Co Treasurer, 481 Mich. 503, 508;
751 NW2d 453 (2008).

       Pursuant to MCL 125.3606(1) of the Michigan Zoning Enabling Act, the circuit court
reviews the decision of a zoning board of appeals to ensure that the decision (a) complies with
the constitution and laws of the state; (b) is based upon proper procedure; (c) is supported by
competent, material, and substantial evidence on the record; and (d) represents the reasonable
exercise of discretion granted by law to the zoning board of appeals. Edw C Levy Co v Marine
City Zoning Bd of Appeals, 293 Mich. App. 333, 340; 810 NW2d 621 (2011). The “standard
                                                -2-
regarding the substantial evidence test is the same as the familiar ‘clearly erroneous’ standard.”
Hughes, 284 Mich. App. at 60.

        Specifically, appellant argues that the ZBA’s denial of appellant’s variance was in
contravention of appellant’s right to maintain the existing LED lighting on the hotel because
appellant has a vested property right in the lighting because it is a nonconforming use. MCL
125.3208(1) provides: “If the use of a dwelling, building, or structure or of the land is lawful at
the time of enactment of a zoning ordinance or an amendment to a zoning ordinance, then that
use may be continued although the use does not conform to the zoning ordinance or
amendment.” “An existing nonconforming use is a vested right in the use of particular property
that does not conform to zoning restrictions, but is protected because it lawfully existed before
the zoning regulation’s effective date.” Edw C Levy Co, 293 Mich. App. at 341-342.
“Nonconforming use involves the physical characteristics, dimensions, or location of a structure,
as well as the use of the premises.” Id. at 342. This Court has also stated the following:

       Nonconforming uses may not generally be expanded, and one of the goals of local
       zoning is the gradual elimination of nonconforming uses. The policy of the law is
       against the extension or enlargement of nonconforming uses, and zoning
       regulations should be strictly construed with respect to expansion. The
       continuation of a nonconforming use must be substantially of the same size and
       the same essential nature as the use existing at the time of passage of a valid
       zoning ordinance. Moreover, the nonconforming use is restricted to the area that
       was nonconforming at the time the ordinance was enacted. [Edw C Levy Co, 293
Mich. App. at 342 (citations omitted).]

        Appellant argues that it established a vested nonconforming use in the originally installed
neon tube light because the lighting was lawfully installed approximately 15 years prior to the
enactment of the amended ordinance, and the existing LED lighting is a continuation of that
vested nonconforming use. Moreover, appellant asserts that the modification of the lighting
from the original neon tube lighting to the existing LED lighting did not expand, enlarge, or
change the nature of the lighting, and therefore, appellant is entitled to maintain the existing
lighting as a valid nonconforming use. The ZBA does not dispute that appellant’s neon tube
lighting was lawfully installed and conformed to the city’s zoning ordinance in effect at the time
the neon tube lighting was installed on the hotel, and the ZBA does not dispute that appellant had
a vested property right in the originally installed neon tube lighting. The ZBA’s contention,
however, is that appellant lost any right that it had to maintain the neon tube lighting after the
effective date of Section 5.22-4 of the amended ordinance when appellant removed the neon tube
lighting from the hotel and commenced work on the unlawful installation of the existing LED
lighting. The trial court agreed with the ZBA that any vested right that appellant had in the neon
tube lighting was lost at the time of the unlawful installation of the LED lighting.

        The circuit court did not err in affirming the ZBA’s denial of the variance. As an initial
matter, it is unclear exactly when appellant began work on the LED light installation. In the
circuit court and on appeal to this Court, appellant asserts that at the time Section 5.22-4 went
into effect, appellant still maintained the lawfully installed neon tube lighting, and the LED
lighting was installed after the effective date of Section 5.22-4. However, during the August 1,
2017 hearing before the ZBA, appellant’s counsel conceded that work on the LED installation
commenced during the moratorium period, prior to the effective date of Section 5.22-4. The
                                                -3-
time period in which the work on the LED lighting commenced is not dispositive as to whether
the ZBA erred in denying appellant’s request for a variance.

        If the LED lighting commenced during the moratorium period and prior to the effective
date of Section 5.22-4 of the amended ordinance, appellant cannot claim a vested property right
in the existing LED lighting because the lawfully installed neon tube lighting had already been
removed and the unlawful installation of the LED lighting had commenced prior to the effective
date of the amended ordinance. Appellant does not dispute that the existing LED installation
was performed without the necessary electrical permits or approval from the city, nor does
appellant dispute that an unlicensed contractor performed the LED installation. Pursuant to the
Michigan Electrical Code (MEC), Part 8 80.19, “A person shall not equip a building with
electrical conductors or equipment or make an alteration of, change in, or addition to, electrical
conductors or equipment without receiving a written permit to do the work described.”
Therefore, if appellant had already removed the neon tube lighting at the time Section 5.22-4
went into effect, appellant would not have a vested right in the existing LED lighting. The neon
tube lighting, which had existed lawfully and in conformity with prior zoning laws, no longer
existed. Instead, the LED light installation existed, which was not “lawful at the time of
enactment of a zoning ordinance or an amendment to a zoning ordinance,” MCL 125.3208(1),
and thus, the LED lights would not constitute a valid nonconforming use, and appellant would
not have a vested right in the LED light installation.

         Therefore, if appellant did not have a valid nonconforming use at the time Section 5.22-4
of the amended ordinance went into effect, the relevant inquiry is whether the city was entitled to
require that appellant seek a variance for the LED lighting. Section 5.22-4(4) of the amended
ordinance requires that “Any lighting which was unlawfully installed and maintained prior to the
effective date of this Section and which fails to conform to all applicable regulations and
restrictions of this Section must be removed or a variance sought from the Zoning Board of
Appeals.” Under this section, the city had the right to require that appellant seek a variance.
Appellant had unlawfully installed and maintained lighting prior the effective date of Section
5.22-4, and the lighting did not conform to the requirements of the amended ordinance. Section
5.22-4 permits not more than “one (1) linear foot of neon or fiber-optic tube for each linear foot
of building façade on the side of the building the tube is placed upon.” The evidence established
that appellant’s existing LED lighting was 1,028 linear feet and the amended ordinance permits
only 538 linear feet of exterior lighting. Thus, appellant’s exterior lighting was 690 linear feet or
128% above what Section 5.22-4 of the amended ordinance permits. Therefore, if appellant
installed the existing LED light installation during the moratorium period, the city had the
authority to require appellant to seek a variance for the new exterior lighting pursuant to Section
5.22-4(4) of the amended ordinance, and the ZBA did not abuse its discretion in denying
appellant’s request for a variance.

        In the alternative, if at the time Section 5.22-4 of the amended ordinance became
effective, appellant had not installed the LED lighting and still maintained the lawfully installed
neon tube lighting, then appellant would have had a valid nonconforming use at the time the
amended ordinance became effective, and Section 5.22-4(4) would not, by its plain terms, be
applicable to this issue because appellant’s lighting was lawfully maintained at the time of the
amended ordinance. Therefore, the question is whether appellant enlarged, expanded, or
changed the nature of the prior nonconforming use. A “nonconforming use is restricted to the
area that was nonconforming at the time the ordinance was enacted.” Century Cellunet of
                                                -4-
Southern Mich Cellular, Ltd Partnership v Summit Twp, 250 Mich. App. 543, 547; 655 NW2d
245 (2002). “Expansion of a nonconforming use is severely restricted. One of the goals of
zoning is the eventual elimination of nonconforming uses, so that growth and development
sought by ordinances can be achieved.” Id. However, “not every change in a nonconforming
use constitutes an extension of a prior nonconforming use.” Kopietz v Zoning Bd of Appeals for
City of Village of Clarkston, 211 Mich. App. 666, 676; 535 NW2d 910 (1995).

        Appellant argues that the existing LED lighting is a valid nonconforming use because it
has not enlarged or expanded the previous neon tube lighting, but rather, the existing lighting is
more in conformity with the requirements of Section 5.22-4 because the amount of lighting was
reduced, the elevation of the lighting was lowered on the hotel, and the lighting was changed to
more energy efficient LED lighting. The record evidence established that appellant removed
strands of neon lighting from the roof of the hotel, and reinstalled LED lighting at a lower
elevation and in different locations around the exterior of the hotel. New LED lighting was
added to the side of the hotel to create an array of lights for aesthetic purposes. During the
lighting renovations, windows were also added to the property and lighting was installed around
the new windows to accent the windows. Although it is unclear exactly how the existing LED
lights changed in configuration, location, or size from the previous neon lighting, appellant does
not have a vested right in the existing LED lights. The existing lights are not simply a
continuation of the previous neon lights that were lawfully installed 15 years prior to the
amended ordinance. Appellant removed the neon lights from the building, and installed
completely new LED lights in different areas of the hotel, with different configurations along the
building, and without the permits or approval necessary to complete the work as required by law.
Thus, the existing LED lights were not contained to the same area that the previous
nonconforming neon lights had been; rather, it appears that a renovation occurred, during which
appellant reinstalled all new lighting in different areas and with different dimensions along the
hotel. Because nonconforming uses are to be restricted to the area of the prior use and expansion
is to be severely restricted, appellant’s existing LED lights do not constitute a valid
nonconforming use. Because appellant does not have a vested right in the existing LED lighting,
the ZBA did not abuse its discretion in denying appellant’s request for a variance of
approximately 690 linear footage of lighting because it is in clear violation of Section 5.22-4 of
the amended ordinance.

        In conclusion, whether appellant installed the LED lighting during the moratorium period
or after the effective date of Section 5.22-4, the ZBA did not err in denying appellant’s request
for a variance, and therefore, the circuit court did not err in finding that the ZBA’s decision to
deny appellant’s request for a variance was supported by competent, material, and substantial
evidence.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ Colleen A. O’Brien
                                                            /s/ Anica Letica



                                               -5-